Opinion by
Cline, J.
An appeal to reappraisement was taken and the appraised value affirmed (Reap. Dec. 5789). The vice president of the petitioner testified that the entry was made under his direction; that he had instructed his employees to disclose all facts and to take all precautions that the proper entered values be given; and that he had no information that the value of 1.80 yen was incorrect. After consideration of the evidence in this ease, it was held that the petitioner acted without intention to misrepresent the facts or to defraud the revenue of the United States or to deceive the appraiser as to the value of the goods. The petition was therefore granted.